Citation Nr: 1111481	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to September 23, 2010, and in excess 20 percent since September 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to September 1953, and from February 1956 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran testified at a hearing held before the undersigned Acting Veterans Law Judge at the RO.  The transcript from that hearing has been associated with the claims file and has been reviewed.  In August 2010, the Board remanded the Veteran's increased rating claims for additional development and readjudication.  

Originally, the Veteran's appeal also included the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In an August 2010 decision, the Board granted TDIU.  As a result, this issue is moot, and no longer before the Board.  Therefore, consideration herein is limited to the issues listed on the first page of the present decision.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, requires insulin and a restricted diet but does not necessitate the regulation of activities.
2.  For the period prior to September 23, 2010, the peripheral neuropathy of the Veteran's right lower extremity was manifested by symptoms productive of no more than mild incomplete paralysis of the sciatic nerve.  

3.  For the period since September 23, 2010, the peripheral neuropathy of the Veteran's right lower extremity has been manifested by symptoms productive of no more than moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity, prior to September 23, 2010, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124, DC 8520 (2010).

3.  The criteria for an initial disability rating in excess of 20 percent for diabetic neuropathy of the right lower extremity, since September 23, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in April 2007, May 2008, and August 2010, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  These letters also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  That said, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  The Veteran's claim for an initial higher rating for the peripheral neuropathy of his right lower extremity is such an appeal.  Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

With respect to the claim for diabetes mellitus, the May 2008 correspondence in particular notified the Veteran of the type of evidence that may reflect a worsening of this disability, including the nature and symptoms of the condition, the severity and duration of the symptoms, specific test or measurement results, on-going treatment records, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The timing defect of the May 2008 correspondence was cured by the RO's subsequent readjudications of the Veteran's appeal and issuance of a supplemental statement of the case in June 2008.  

In both cases neither the Veteran, nor his representative, have asserted any notice deficiency with regard to these claims.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in May 2007, May 2009, October 2009, and September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as the examiners considered all of the pertinent evidence of record, including the Veteran's statements, and provided a complete rationale for their opinions, relying on and citing to the records reviewed.  They also addressed the rating criteria pertinent to the Veteran's service-connected diabetes mellitus and diabetic neuropathy.

The Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran contends that his service-connected diabetes mellitus and his service-connected peripheral neuropathy of his right lower extremity are more disabling that their current disability ratings reflect.

In connection with his recent claim for increase is a May 2007 VA examination report, which shows the Veteran reported 1-2 hypoglycemic reactions per month for which he takes glucose tablets, but had not been hospitalized for ketoacidosis or hypoglycemic reactions.  The Veteran followed a diabetic diet, low salt-intake, and reported a 20 pound weight loss.  He denied any restriction of activities on account of his diabetes.  His diabetes mellitus was controlled by Lantus insulin, up to 35 units at bedtime, Humalog insulin, up to 15 units before each meal and Metformin 500mg three times per day.  He was seen by his diabetic care provider every three months.  

The Veteran also complained of numbness and tingling in both legs.  On examination he had a slow, but stable gait.  Motor testing was normal with the exception of 5-/5 in knee flexion and extension.  Deep tendon reflexes were 2+ and equal except for 1+ right ankle jerk.  The Veteran had decreased vibratory sensation over the right foot extending one-third the way up to the right knee and dullness to pinprick in the same distribution.  The feet were warm to touch with good capillary refill and the nails were normal.  The clinical impression was diabetes mellitus and mild peripheral neuropathy of the lower extremities.

During a VA examination in May 2009 it was noted that the Veteran no ketoacidosis or hypoglycemic reactions.  He continued to be on a restricted diet, but there was no restriction of his activities on account of diabetes.  He was on Lantus insulin at a dose of 35 units in the morning and 25 units at night, Humalog as per sliding scale, and Metformin by mouth twice a day.  The last hemoglobin A1c in February 2009 was 7.9 with normal BUN and creatinine and a microalbumin of 10.4.  He was seen every six  months by his provider.  

The Veteran continued to complain of numbness and tingling in his feet.  There were no exacerbating factors and he was not presently on any medications.  He denied any motor weakness in the lower extremities.  On examination motor was 5/5 and deep tendon reflexes were 1+ in the knee and ankle reflex was absent.  There was decreased vibration and light touch sensation in both feet up to the ankle.  The clinical impression was diabetes mellitus presently uncontrolled and peripheral neuropathy with no assessment made as it its severity.  

Clinical findings during a VA examination in October 2009 were largely unchanged.  Examination of the extremities showed 1+ edema in the ankles with peripheral pulses well maintained at the ankles.  The Veteran's gait was normal and deep tendon reflexes were normal at the biceps, brachioradialis and patellar tendons, but absent at the ankles.  Sensation was diminished to vibration and light touch in both feet.  The clinical impression was peripheral neuropathy of the bilateral lower extremities with mild sensory loss.

VA outpatient treatment records dated from 2009 to 2010 show ongoing evaluation of the Veteran's blood sugar levels with no restriction of exercise or activities.  In fact, the Veteran was advised to exercise as tolerated.  There were no reports of hospitalizations for ketoacidosis or hypoglycemic reactions.  There was also no evidence that the Veteran sought regular treatment for peripheral neuropathy symptoms.  In June 2009, the Veteran was issued a four-wheeled walker, but this was due to decreased functional mobility from congestive heart failure.  A manual muscle test showed the Veteran strength was 4/5 to 4+/5 on both lower extremities.  In June 2010, the Veteran noted recent exacerbation of neuropathy symptoms likely related to worsening glycemic control, but declined to start therapy at that time.  

During a VA examination on September 23, 2010 it was noted that the Veteran had no hospitalizations due to ketoacidosis or hypoglycemic reactions.  He continued to be on a restricted diet, with no restriction of his activities.  Currently he was on Detemir insulin at a dose of 35 units in the morning and 10 units in the evening and Humalog 5 units at breakfast and lunch.  His blood sugars at home averaged 160, with the highest 500+ and the lowest 49.  His last hemoglobin A1c in July 2010 was 8.0.  

The Veteran also continued to complain of constant daily numbness and tingling, which began in the inner thigh down the lower leg and the outside thigh to the calf.  There was no report of ankle or feet numbness.  The examiner noted the Veteran's symptoms had worsened, but he was not on any medication.  Although the Veteran used a walker, it was primarily because of syncopal attacks and not because of the peripheral neuropathy.  Examination of the extremities revealed good peripheral pulses in the lower extremities with no edema.  The Veteran had moderate loss of vibratory sensation, pinprick sensation, and monofilament testing from the thighs down to both legs.  The clinical impression was diabetes mellitus fair to moderate control and moderate peripheral neuropathy with no evidence of muscle spasm, muscle atrophy, paralysis, or foot-drop.  

A.  Diabetes Mellitus

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under DC 7913.  Under DC 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. § 4.119 (2010).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note 1 following 38 C.F.R. § 4.119 (2010).  

Review of the record shows that the Veteran is in receipt of service connection, and separate disability ratings, for complications for diabetes mellitus; i.e., peripheral neuropathy of both lower extremities, diabetic retinopathy, and erectile dysfunction.

The pertinent evidence in conjunction with the applicable law and regulations, shows that, for the most part, the criteria for the 20 percent and 40 percent levels are similar, except for the determination as to whether diabetes requires regulation of activities.  Here, the Veteran's diabetes mellitus requires him to be on insulin and a restricted diet, which warrants the current 20 percent evaluation under DC 7913.  However, none of the VA examinations or outpatient treatment sessions completed during the current appeal has indicated that a doctor has determined that regulation of activities (avoidance of strenuous occupational and recreational activities) is medically required as necessary for a 40 percent.  Also, in the absence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice a month visits to a diabetic care provider, the Board finds no basis for an evaluation in excess of 20 percent under DC 7913.  

B.  Peripheral Neuropathy of the Right Lower Extremity

In a July 2007 rating action, service connection was granted for peripheral neuropathy of the right lower extremity and a 10 percent evaluation was assigned under DC 8520, effective May 9, 2007.  The Veteran appealed the initial evaluation assigned.  In January 2011, the disability rating was increased to 20 percent, effective September 23, 2010.

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis, a 40 percent rating requires moderately severe incomplete paralysis, and a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  The next higher evaluation of 80 percent requires complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Applying the regulations to the facts in the case, the Board finds that, prior to September 23, 2010, the criteria for a rating in excess of 10 percent were not met.  The record during this timeframe largely reflects that sensory function of the right extremity was impaired, but not absent.  With the exception of diminished reflexes, there was no evidence of muscle spasm, muscle atrophy, paralysis or foot drop that would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.  Moreover, the VA examiners specifically provided diagnoses of mild peripheral neuropathy.  Given the evidence as outlined above, the Board finds that the current 10 percent rating adequately reflects the Veteran's current impairment due to the service-connected peripheral neuropathy of his right lower extremity during this portion of the appeal period.  

Likewise since September 23, 2010, the criteria for a rating in excess of 20 percent have not been met.  Based on the findings from the most recent examination in September 2010, the RO increased the evaluation for the Veteran's diabetic neuropathy to 20 percent, effective September 23, 2010.  At that time the evidence established that the Veteran's sensory disturbances due to peripheral neuropathy were sufficient to result in impairment analogous to moderate incomplete sciatic nerve paralysis.  

Indeed, as is illustrated by the objective findings shown at the September 2010 VA examination, the Veteran's right lower extremity neuropathy cannot be properly described as severe in degree.  Despite the Veteran's reports of constant numbness and tingling, he has no significant deficits in muscle strength.  Motor examination did not disclose any wasting in the right lower extremity and there was no evidence of muscle spasm, paralysis or foot drop.  Use and control of the right lower extremity are primarily intact, and hence assignment of a higher evaluation based on a finding of severe incomplete paralysis is not appropriate.  During the September 2010 VA examination the Veteran indicated that he was not undergoing any treatment for his peripheral neuropathy, nor is there evidence of subsequent treatment for it.  Therefore, the evidence of record does not indicate that the right lower extremity neuropathy is more than moderate.  

The Board has considered all other potentially applicable diagnostic codes; however, the Veteran has never been shown to have neuritis or neuralgia.  Therefore, 38 C.F.R. § 4.124a, DCs 8620 and 8720 are not for application in this case.  In addition, there is no evidence showing he has neurological damage associated with any other peripheral nerves.  Therefore, DCs 8521 to 8530, 8621 to 8630, and 8721 to 8730 are not applicable in this case.  Accordingly, there is no basis for higher ratings.  

C.  Extraschedular Consideration & Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for each the Veteran's service-connected disabilities on appeal, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that any the service-connected disabilities on appeal required hospitalization at any pertinent time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher ratings for his diabetes mellitus and the peripheral neuropathy of his right lower extremity.  The current levels of disability shown are encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted for any portion of the time period under consideration.  In reaching this determination, the Board has considered the applicability of staged ratings under Hart, supra.  See also Fenderson v. West, supra.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to September 23, 2010 is denied.  


(CONTINUED ON NEXT PAGE)
An initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity since September 23, 2010 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


